DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s Arguments filed 03/08/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caeran et al. (US 5,768,807), herein Caeran, in view of Belli (US 6,233,845).
Caeran discloses an inline skate comprising: an inner vamp (innerboot 15) including a plurality of holes (holes 20), and two projections (straps 21a 21b) at either side of the inner vamp; an outer vamp (shell 5) including two openings (slits 10a, 10b) at either side of the outer vamp; a tongue (as seen in Fig. 1, 2) secured to the inner vamp; a frame (frame 3) secured to the outer vamp; a heel cap (cup 8) secured to the frame; and a plurality of wheels (wheels 4) mounted in line under the frame; wherein the inner vamp is disposed in the outer vamp with the projections projecting out of the openings (as seen in Fig. 5, 6) respectively (column 3, line 28-column 4, line 23; Fig. 1-6).
Caeran does not disclose a plurality of air-exit ports in the inner vamp and the outer vamp. Belli teaches an inline skate having an inner vamp (innerboot 15) having a plurality of air-exit ports (openings 21), and an outer vamp (shell 6) having a plurality of air-exit ports (openings 19). The air-exit ports of the inner vamp align with the air-exit ports of the outer vamp, creating ventilation and maintaining the foot inside the skate at a comfortable temperature (Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide air-exit ports, as taught by Belli, in the inner vamp and outer vamp of Caeran in order to create ventilation in the skate, helping to maintain the foot inside the skate at a comfortable temperature.
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
Applicant argues that the straps 21a and 21b of Caeran are patentably different from the recitation “the projections projecting out of the openings respectively” (see Arguments, page 2). However, inasmuch as Applicant has defined “projections” and “projecting out of the openings” within the claims, Caeran does disclose this limitation. The straps of Caeran project outwardly from the inner vamp (innerboot 15), and further project out of the openings (slots 10a, 10b) in the outer vamp. This is clearly illustrated in Fig. 5-8. Caeran further discloses that the “first and second pair of straps 21a and 21b … exit from shell 5 at the pair of first slits 10a and 10b” (column 4, lines 19-22).	
    PNG
    media_image1.png
    286
    564
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732